Title: To George Washington from Capel & Osgood Hanbury, 1 October 1759
From: Capel & Osgood Hanbury
To: Washington, George

 

Esteem’d Friend
London Ocr 1: 1759

We are favour’d with Thine of June 12th, informing Us of Thy Marriage with our friend Martha Custis, upon which circumstance we heartily congratulate You both, & wish You a great d⟨ea⟩l of happyness. We observe Thy directions in regard to our addressing our Letters in relation to Coll Custis’s Estate, which we shall do accordingly.
We are sorry the Sales of the 28 Hhds Tobacco ⅌ the King of Prusia was not satisfactory, assure Thee that consid⟨e⟩ring the Quality, we thought we sold Them very well, and was told by the Buyer that they were not near so good as those sent Ca⟨mutilated⟩ indeed it was with no small difficulty that we ob⟨mutilated⟩e price we did, please to observe that many of Them were light, which Hhds paying the same charges as heavier, reduces the produce considerably, & we are sorry to say the Quality of Those ⅌ the Anna were far from what we could wish, owing to their being put up in too high case, and that Crop of Tobacco in General was but ordinary—inclosed comes Acct Sales for Them wch ⟨we hope we mutilated⟩ of These ⟨are⟩ too light, indeed much lighter then we could wish’d, No. 2 was exceeding bad, & it gave us a good deal of trouble to get the price it sold for, the Buyers informs us that they were put up in too high a case, which we mention again for Thy government—It will give Us great pleasure to receive Thy Consignments ⅌ the ⟨Fleet⟩ & we a⟨mutilated⟩ our endeavours shall not be wanting ⟨mutilated⟩ entrusted to Our care, This now forwards Acct Curr⟨ent mutilated⟩ hope will be found right, if otherwise please to note it, & the Error shall be caref⟨ully⟩ examin’d into, Thee cannot well imagine what troub⟨le⟩ we have had in the settlement of the Salvage of the Anna, She being retook by Three privateers, each of which had its manag⟨t⟩ but we look upon it, that considering the time she was in the Possession of the French, we ⟨adjusted it as⟩ well as could be, and indeed had the concern been all our own, we could not have done better—the chief News at present, or what is mostly talkd of, is the intended invasion from the French, to be sure they have assembled a large Body of Troops together, to embark on board Transports, but when they really think of attempting it, is very uncertain, n⟨o⟩ doubt but any

probabillity of Their landing ⟨i⟩n our ⟨mutilated w⟩ill put us here in great confution, all the necess⟨mutilated⟩s for preventing it hath been & are taken, which they must certainly be acquainted with it, & which we hope will make Them laid the plan aside—Concludes with regard—Thy Assured Friends

Capel & Osgood Hanbury

